NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                            FOR THE NINTH CIRCUIT                           JUN 29 2011

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

BEATRIZ ELENA ESPINEL, a.k.a.                    No. 09-71329
Edwing Flores-Gonzalez,
                                                 Agency No. A096-163-123
              Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted June 15, 2011 **

Before:       CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       Beatriz Elena Espinel, a native and citizen of Venezuela, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen.

We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of a motion to reopen, Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.

2003), and we deny the petition for review.

      The BIA did not abuse its discretion in denying Espinel’s motion to reopen

as untimely where it was filed more than 90 days after the BIA’s final removal

order, see 8 C.F.R. § 1003.2(c)(2), and Espinel failed to establish changed

circumstances in Venezuela to qualify for the regulatory exception to the time

limitation, see 8 C.F.R. § 1003.2(c)(3)(ii); see also Toufighi v. Mukasey, 538 F.3d

988, 996 (9th Cir. 2008) (requiring movant to produce material evidence with

motion to reopen that conditions in country of nationality had changed).

      Counsel’s motion to withdraw is granted. The docket shall be amended to

reflect that Espinel is proceeding pro se.

      PETITION FOR REVIEW DENIED.




                                             2                                   09-71329